        Case 1:21-cv-00783-MV-JHR Document 1-4 Filed 08/19/21 Page 1 of 2


                                      EXHIBIT 3
                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TALISHA VALDEZ, on behalf of herself
and others similarly situated, and
JENNIFER BLACKFORD on behalf of herself And
others similarly situated,

                Plaintiffs,
                                                     Civil Action No.
v.

MICHELLE LUJAN GRISHAM,
Officially and Individually, Acting Under the Color of Law,
and
DAVID SCRASE,
Officially and Individually, Acting Under the Color of Law,

                Defendants.

                              DECLARATION OF TALISHA VALDEZ



        I, Talisha Valdez declare:
     I. I am a resident of Union County, New Mexico.

     2. I am a parent to Raley Valdez who is 11 years old, and Riata Valdez who is 12 years old.

     3. Each of my children are involved in 4H and have put considerable time and labor into the

        organization.

     4. Raley and Riata have four pigs and 3 show lambs.

     5. My family has dedicated $9,000 in financial resources working toward showing these

        animals at the New Mexico State Fair.

     6. Raley and Riata were anticipating showing their animals in the upcoming 2021 New

        Mexico State Fair.
Case 1:21-cv-00783-MV-JHR Document 1-4 Filed 08/19/21 Page 2 of 2
